DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone interview with Masahito Yokoyama on Tuesday May 25th, 2021.
Claims 1, 8, 10, and 11 have been amended with respect to the claim set filed May 18th, 2021 as follows:
1) An image processing device comprising:
processing circuitry configured to
	acquire a microscopic image obtained by photographing an intraocular endoscope 	inserted into a subject with a surgical microscope;
	estimate a relative posture of the intraocular endoscope within the subject by 	analyzing an image of the intraocular endoscope captured in the microscopic image; and
	output posture information regarding the relative posture of the intraocular 	endoscope by superimposing the posture information onto an endoscopic image obtained by the intraocular endoscope, wherein
within the subject,
	the posture information includes a graphic representing the at least one of the 	position, the orientation, and the rotation angle on a scale, and
	the posture information includes a cross-sectional or three-dimensional view of an 	eyeball model.

8) The image processing device according to claim 1, wherein
	the processing circuitry acquires an image of the intraocular endoscope 	photographed from an outside of a subject eye as the subject, and
	the processing circuitry estimates the relative f the intraocular endoscope in the 	subject eye on the basis of a feature amount of a portion of the intraocular endoscope, the 	portion not being inserted into the subject eye.

10) An image processing method comprising:
	acquiring a microscopic image obtained by photographing an intraocular 	endoscope inserted into a subject with a surgical microscope;
	estimating, using processing circuitry, a relative posture of the intraocular 	endoscope within the subject by analyzing an image of the intraocular endoscope 	captured in the microscopic image; and
	outputting posture information regarding the relative posture of the intraocular 	endoscope by superimposing the posture information onto an endoscopic image obtained by the intraocular endoscope, wherein
within the subject,
	the posture information includes a graphic representing the at least one of the 	position, the orientation, and the rotation angle on a scale, and
	the posture information includes a cross-sectional or three-dimensional view of an 	eyeball model.
	
11) A surgical system comprising:
a surgical microscope that photographs a subject;
an intraocular endoscope configured to be inserted into the subject, and obtain an endoscopic image inside the subject; and
processing circuitry configured to
	acquire a microscopic image obtained by photographing the intraocular 	endoscope inserted into the subject with the surgical microscope;
	estimate a relative posture of the intraocular endoscope within the subject by 	analyzing an image of the intraocular endoscope captured in the microscopic image; and
	output posture information regarding the relative posture of the intraocular 	endoscope by superimposing the posture information onto an endoscopic image obtained by the intraocular endoscope, wherein
	the relative posture includes at least one of a position, an orientation, and a 	rotation angle of the intraocular endoscope within the subject,
	the posture information includes a graphic representing the at least one of the 	position, the orientation, and the rotation angle on a scale, and


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: An image processing device/system/method that is used to acquire a microscope image of an intraocular endoscope that is inserted into a subject’s eye, wherein posture information of the intraocular endoscope that is estimated using the microscope image and then superimposed upon an image obtained by the inserted intraocular endoscope, the posture information further including a view of an eyeball model, is not disclosed in the prior art and would not have been obvious to one having ordinary skill.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/
Primary Examiner
Art Unit 3793